                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

                                                      CONSOLIDATED CASES

VERONICA HOLLINGER,

                           Plaintiff,

v.                                                    Case No. 19-2243-JAR

CHRISTOTS MONTESSORI
SCHOOL, INC., et al.,

                           Defendants.

____________________________________________________________________

CECILLIA GREEN,

                           Plaintiff,

v.                                                    Case No. 19-2244-JAR


CHRISTOTS MONTESSORI
SCHOOL, INC., et al.,

                           Defendants.


                           ORDER OF CONSOLIDATION

      On September 6, 2019, the undersigned U.S. Magistrate Judge, James P. O’Hara,

conducted a scheduling conference in the above-captioned cases. The parties agreed at the


                                           1
conference that Case Nos. 19-2243-JAR and 19-2244-JAR are factually and legally related

and, therefore, should be consolidated for discovery and pretrial purposes.

       Under Fed. R. Civ. P. 42(a), a court may consolidate or join for trial or hearing “any

or all the matters at issue in the actions” if the actions involve a “common question of law

or fact.” The decision whether to consolidate such actions is left to the sound discretion of

the trial court.1 In exercising its discretion, the court should take into consideration whether

judicial efficiency is best served by consolidation.2

       Case Nos. 19-2243-JAR and 19-2244-JAR clearly involve common questions of

law and fact. In both cases, the named plaintiff asserts claims related to race discrimination

in employment with the Christots Montessori School in Shawnee, Kansas.3 The complaints

in both cases allege an incident of child abuse that led to subsequent legal violations by

defendants. The four defendants are the same in both cases. Counsel for each side is the

same in both cases. Judicial efficiency would be best served by consolidation of these

cases for all discovery and pretrial purposes.

       In consideration of the foregoing,

       IT IS HEREBY ORDERED: Case No. 19-2244-JAR shall be consolidated with

Case No. 19-2243-JAR, both having been previously dual-assigned to Julie A. Robinson,


       1
        Ryan Transp. Servs., Inc. v. Fleet Logistics, L.L.C., No. Civ. A. 04-2445-CM,
2005 WL 2293598, at *3 (D. Kan. Sept. 19, 2005) (citing Shump v. Balka, 574 F.2d 1341,
1344 (10th Cir. 1978)).
       2
           C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324, 1346 (D. Kan. 2008).
       3
           Case No. 19-2243 also involves an assault claim and a counterclaim.
                                               2
U.S. District Judge, and the undersigned U.S. Magistrate Judge. Case No. 19-2243-JAR

shall be designated as the lead case. All future pleadings, except those related to dispositive

motions, shall bear the consolidated caption on this order and shall be filed in only the lead

case. Any dispositive motions and other filings related to the same shall be filed in the

specific case without a consolidated caption.

       Dated September 6, 2019, at Kansas City, Kansas.


                                            s/ James P. O=Hara
                                           James P. O=Hara
                                           U.S. Magistrate Judge




                                              3
